Citation Nr: 1742620	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  10-31 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a compensable disability rating for cellulitis and lymphangitis of the right leg, to include whether a separate rating is warranted for additional right leg disability.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel





INTRODUCTION

The Veteran served on active service from March 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Seattle, Washington Regional Office (RO) of the department of Veterans Affairs (VA) which continued a noncompensable rating for the Veteran's service-connected cellulitis and lymphangitis.

After the Veteran's substantive appeal, the Board issued a decision in April 2013, denying the Veteran's claim. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By a memorandum decision dated in March 2014, the Court vacated the Board's decision on entitlement to a compensable disability rating for cellulitis and lymphangitis of the right leg and remanded the matter for readjudication.

In its memorandum decision, the Court identified a deficiency in the Board's analysis in its denial for a compensable rating for cellulitis and lymphangitis of the right leg.  Specifically, in its April 2013 denial, the Board relied on a January 2012 VA examination which indicated that the Veteran had been treated with oral or topical medications in the past 12 months for any skin conditions, and which said in detail that the Veteran took penicillin for a month.  The Board's position was that the examiner referred to the penicillin that the Veteran took for a month while in service, not within the last 12 months.  The Court disagreed and held that the Board failed to explain its finding that the treatment was given only during service.  As a result, the Court remanded the issue to the Board.

In November 2014, the Board, in light of the March 2014 Memorandum Decision, further explained why the Veteran was not entitled to a compensable rating for his right leg disability.  It was noted that the Veteran's right leg cellulitis and lymphangitis had resolved; therefore, his disability did not meet the percentage requirements for a compensable rating.  Further, it was noted that while the examiner noted that the Veteran was treated with penicillin for a period of one month both during service, and in the last 12 months, such did not warrant a compensable rating because penicillin is not classified as either a corticosteroid or other immunosuppressive therapy.  See Dorland's Illustrated Medical Dictionary, 32nd edition.

The Veteran disagreed with the Board's November 2014 decision and appealed the Board's decision to the Court.  The Veteran indicated that the Board, in denying his claim, adjudicated his claim too narrowly, failed to provide adequate reasons and bases, and relied upon an inadequate examination.  The Veteran requested that the Board consider his claim based on his asserted "physical biomechanical symptoms."  In his July 2008 claim, the Veteran indicated that his right leg "sometimes locks on me."  He stated that he has developed sharp pains and swelling in his right leg.  By a Memorandum Decision dated in December 2015, the Court agreed and found that the Board erred in construing the Veteran's claim for increase rating too narrowly.  Indeed, it found that the Veteran's July 2008 application for benefits for a right leg condition was broad enough to reasonably raise the issue of an increased disability rating for symptoms associated with his service-connected right leg disability.  As a result, the Court remanded the issue to the Board.  The Board's characterization of the Veteran's claim as noted on the title page is reflective of the Court's finding in the December 2015 memorandum decision. 

In August 2016, the Board remanded the claim for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's cellulitis and lymphangitis of the right leg did not affect at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.


CONCLUSION OF LAW

The criteria for a compensable disability rating for cellulitis and lymphangitis of the right leg have not been met.  38U.S.C.A. § 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.102, 3.15.9, 4.1, 4.3, 43, 4.10, 4.118, Diagnostic Code 7806. (2002, 2008, 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veteran's Claim Assistance Act of 2000 (VCAA) 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in January 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty to assist the Veteran.  VA obtained all relevant medical records and evidence identified by the Veteran.  In January 2009 and 2012, the Veteran was afforded VA examinations.  In December 2016, the RO scheduled the Veteran for a VA examination; however, the Veteran did not report for the examination because he indicated he was not capable of coming for an exam due to age and illness.  As will be discussed in greater detail below, no request for an additional opportunity was made.  Thus, the RO attempted to comply with the duty to assist to the extent possible under the circumstances.

II.  Stegall compliance

In August 2016, the Board remanded the claim.  The RO was instructed to obtain outstanding medical records, obtain a new VA examination, and readjudicate the claim.  In October 2016, the RO sent the Veteran correspondence requesting the information regarding the Veteran's medical treatment.  However, the Veteran did not respond to the request and did not submit additional information.  In December 2016, the RO scheduled the Veteran for a VA examination to determine the severity of his leg disability; however, the Veteran did not report for the examination.  On December 14, 2016, the RO contacted the Veteran, and the Veteran stated that he was unable to attend his VA examination because of age and illness.  The Veteran stated that he would call to re-schedule the examination.  On December 29, 2016, the RO contacted the Veteran to find out if the Veteran was able to re-schedule his examination.  The Veteran did not provide any information to the caller and requested a letter from the RO.  The RO sent the Veteran a letter, but the Veteran did not reschedule the examination.  In August 2017, the RO readjudicated the claim, and issued a Supplemental Statement of Case.  The Board finds that the RO has complied with the Board remand directives, to the extent possible.  

Accordingly, the Board will address the merits of the claim.

III.  Increased rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's cellulitis and lymphangitis of the right leg is currently rated under 38 C.F.R. § 4.11.8, DCs 7899-7806.  Diagnostic Code (DC) 7899 indicates that the disability is not listed in the Schedule for Rating Disabilities, and it has been rated by analogy under a closely related disease or injury.  38 C.F.R. 4.20, 4.27.  Under the criteria of Diagnostic Code 7806, dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas; and requiring no more than topical therapy during the past 12-month period warrants a noncompensable rating.  Dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; of requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent rating.  Dermatitis or eczema covering 20 to 40 percent of the entire body, affecting 20 to 40 percent of exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating.  Dermatitis or eczema warrants a 60 percent rating if it covers more than 40 percent of the entire body, more than 40 percent of exposed areas are affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

Additionally, Diagnostic Code 7806 indicates the disability can alternatively be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801-7805) depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Under Diagnostic Code 7800 for burn scars, scars due to other causes, or other disfigurement, of the head, face, or neck, a 10 percent rating is warranted for one characteristic of disfigurement.  A 30 percent rating is for application when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  A 50 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  A maximum schedular 80 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  

The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments are only effective, however, for claims filed, on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran submitted his claim in July 2008 and has not requested such consideration.

In July 2008, the Veteran submitted an application for his leg condition.  

In January 2009, the Veteran was afforded a VA examination to determine the severity of his leg condition.  The examiner performed an in-person examination.  During the examination, the Veteran reported that he was diagnosed with recurrent cellulitis/lymphangitis.  He stated that the condition existed since 1944.  The skin disease did not involve any areas that were exposed to the sun.  The Veteran further stated that the skin condition did not cause any exudation, ulcer formation, itching, shedding, or crusting.  He had not undergone any treatment in the previous 12 months.  Additionally, he reported that he had not used UVB, intensive light therapy, PUVA, or electron beam therapy for his condition.  The Veteran also reported that his "leg stiffened up, so could not walk off work for 2 weeks. Occasionally stiffens up, especially if feet are wet.  Nothing severe recently."  

The examiner noted that there were no signs of skin disease to include acne, chloracne, scarring alopecia, alopecia areata, or hyperhidrosis present.  There was also no scarring.  The examiner noted that the condition did not cause the Veteran any impairment on his usual occupation.  Regarding his daily activities, the Veteran had minor rare symptoms.  The examiner further stated that there was no sign of recent symptoms of cellulitis or lymphadenitis.  The examiner confirmed the Veteran's cellulitis and lymphangitis diagnosis but concluded that the Veteran's condition was in remission.    

In January 2012, the Veteran was afforded another VA examination to determine the severity of his disability.  While obtaining the Veteran's medical history, the examiner noted that during the war, the Veteran had an infection and took penicillin for a month.  The examiner noted that the Veteran's skin condition did not cause scarring or disfigurement of his head, face, or neck.  The Veteran did not experience any benign or malignant skin neoplasms or systemic manifestations due to his skin disease.  The examiner noted that in the past 12 months, the Veteran had been treated with penicillin for a month for an infection.  However, the examiner noted that the Veteran had not been treated with any topical or systemic medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  The Veteran's skin condition did not cause debilitating and non-debilitating episodes or other pertinent physical findings, complications, conditions, signs, or symptom.  The Veteran's skin condition did not impact his ability to work.  The examiner confirmed the Veteran's cellulitis and lymphangitis; however, the condition had resolved.

Following careful review of all the evidence of record, to include the VA examination and the Veteran's statements, the Board finds that a compensable rating for the Veteran's cellulitis and lymphangitis of the right leg is not warranted.   

A 10 percent rating is warranted if dermatitis or eczema covers at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; of requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  The January 2009 examiner noted that the Veteran's skin disease did not involve any areas that were exposed to the sun.  The Veteran stated that the skin condition did not cause any exudation, ulcer formation, itching, shedding, or crusting.  He had also not undergone any treatment in the previous 12 months.  The Veteran also reported that he had not used UVB, intensive light therapy, PUVA, or electron beam therapy for his condition.  The examiner noted that there were no signs of skin disease to include acne, chloracne, scarring alopecia, alopecia areata or hyperhidrosis present.  There was also no scarring.  The examiner further stated that there was no sign of recent symptoms of cellulitis or lymphadenitis, and the Veteran's condition was in remission.  Additionally, the January 2012 examiner noted that the Veteran's skin condition did not cause scarring or disfigurement of his head face or neck.  The Veteran did not experience any benign or malignant skin neoplasms or systemic manifestations due to his skin disease.  The Veteran had not been treated with any topical or systemic medications in the past 12-months for exfoliative dermatitis or papulosquamous disorders.  However, the examiner noted that the Veteran had been treated with penicillin for a month for an infection.  The Board notes that penicillin is not classified as either a corticosteroid or other immunosuppressive therapy.  See Dorland's Illustrated Medical Dictionary, 32nd edition.  The Veteran's skin condition did not cause debilitating and non-debilitating episodes and other pertinent physical findings, complications, conditions, signs, or symptoms.  The examiner confirmed the Veteran's cellulitis and lymphangitis; however, the condition had resolved.

The Board has also considered whether a higher rating is warranted under a different DC.  However, there is no other DC under which the Veteran could get a compensable rating.  According to the VA examiners' reports, the Veteran did not include acne, chloracne, scarring alopecia, alopecia areata or hyperhidrosis, scarring, benign or malignant skin neoplasms or systemic manifestations, or any other pertinent physical findings, complications, conditions, signs, or symptoms.  Therefore, a higher rating under another DC is not warranted.  See Diagnostic Code 7800-7 899.

Regarding the Veteran's assertions that he would experience sharp pains throughout his leg, and his leg would stiffen up after getting wet, the Board notes that this case was remanded in order to obtain a medical opinion clarifying whether such complaints are a manifestation of or otherwise related to his service-connected disability.  Unfortunately, the Veteran was unable to report for VA examination.  The Board has considered the Veteran's reported symptoms and assertions, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994), and Grotiveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating under the applicable DC herein are the required medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As to the additional complaints of sharp pains and stiffness, the Veteran is not competent as a lay person to attribute those symptoms to his service-connected disability.  While the 2009 VA examiner noted these complaints, the examiner did not relate them to the service-connected condition, and in fact, suggested to the contrary by finding the disorder to be in remission.  As there is no competent evidence otherwise relating them to the service-connected disability, the Board finds that consideration of separate disability ratings or referral for extraschedular consideration is not warranted.

Based on the evidence of record, the Board finds that a compensable rating is not warranted for the Veteran's cellulitis and lymphangitis, and a separated rating is not warranted for his leg symptoms.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence, is against assignment of any higher ratings during the relevant time period at issue, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §. 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A compensable disability rating for cellulitis and lymphangitis of the right leg is
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


